ORDER

PER CURIAM.
Appellant Laura Johnson appeals from a Judgment of Dissolution of Marriage. Ms. Johnson contends that the trial court erred by exercising subject matter jurisdiction over the custody of the Johnson’s children because the State of New York was the proper forum under the Uniform Child Custody Jurisdiction Act.
No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value.
The judgment is affirmed pursuant to Rule 84.16(b).